Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145794                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ALINA T. SULOWSKA,                                                                                      Brian K. Zahra,
             Plaintiff-Appellee,                                                                                     Justices

  v                                                                SC: 145794
                                                                   COA: 304195
                                                                   WCAC: 07-000275
  ALBERT TROSTEL & SONS COMPANY,
  EAGLE OTTAWA ROCHESTER HILLS, LTD.,
  and SENTRY INSURANCE A MUTUAL
  COMPANY OF AMERICA,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2012                   _________________________________________
           t1113                                                              Clerk